Exhibit 10.10

 

Share Pledge Agreement

 

This Share Pledge Agreement (this “Agreement”) has been executed by and among
the following parties on January 29, 2020 in Beijing, the People’s Republic of
China (“China” or the “PRC”)

 

Party A: Sixiang Wuxian (Beijing) Technology Co., Ltd. (hereinafter “Pledgee”)

Address: Room 715, the 7th floor, Fangxing Mansion, Haidian District, Beijing

 

Party B: hereinafter the “Pledgor”

Party B-1: Xiaoke Yin (印小可)

ID No.: [NUMBER]

 

Party B-2: Beijing Junwei Technology Co., Ltd.

Address: 1003-06, 10th Floor, No.6, Zhongguancun South Street, Haidian District,
Beijing

 

(Party B-1 and Party B-2 shall be hereinafter referred to as “Party B”
collectively)

 

Party C: Zhihui Qiyuan (Beijing) Technology Co., Ltd.

 

Address: Room 1002-05, the 10th Floor, No. 6 Zhongguancunnan Road., Haidian
District., Beijing, China

 

In this Agreement, each of Pledgee, Pledgor and Party C shall be referred to as
a “Party” respectively, and they shall be collectively referred to as the
“Parties”.

 

WHEREAS:

 

1.Pledgor holds 100%of the equity interest in Party C, representing the
registered capital of Party C of RMB 1,000,000. Party C is a limited liability
company registered in Beijing, China. Party C acknowledges the respective rights
and obligations of Pledgor and Pledgee under this Agreement, and intends to
provide any necessary assistance in registering the Pledge;

 

2.。Pledgee is a wholly foreign-owned enterprise registered in China. Pledgee and
Party C have executed an Exclusive Business Cooperation Agreement, Pledgor has
executed an Power of Attorney Agreement, Parties have executed an Exclusive
Option Agreement.

 

3.To ensure that Party C and the Pledgor fully perform its obligations under the
Exclusive Business Cooperation Agreement, Exclusive Option Agreement, Power of
Attorney Agreement , Pledgor hereby pledges to the Pledgee all of the equity
interest he holds in Party C as security for performance of the obligations by
Party C and the Pledgor under the Business Cooperation Agreement

 



1

 

 

To perform the Exclusive Business Cooperation Agreement, the Parties mutually
agree to execute this Agreement upon the following terms:

 

1.Definition

 

Unless otherwise provided herein, the terms below shall have the following
meanings:

 

1.1Pledge: shall refer to the security interest granted by Pledgor to Pledgee
pursuant to Article 2 of this Agreement, i.e., the right of Pledgee to be
compensated on a preferential basis with the conversion, auction or sales price
of the Equity Interest.

 

1.2Pledged Equity: should refer to all of the equity interest lawfully now held
and hereafter acquired by Pledgor in Party C , that is, Party B-1 holds 20% of
the equity in Party C, and Party B-2 holds 80% of the equity in Party C   

1.3Term of Pledge: shall refer to the term set forth in Section 3.2 of this
Agreement.

 

1.4Transaction Document: refers to the Exclusive Business Cooperation Agreement
signed by Party C and the Pledgee on January 29, 2020 (“Exclusive Business
Cooperation Agreement”); the Exclusive Option Agreement (“Exclusive Option
Agreement “) signed by Pledgor, Party C and the Pledgee on January 29, 2020; the
Power of Attorney Agreements signed by the Pledgee and Pledgor on on January 29,
2020 (“Power of Attorney Agreement”), As well as any modifications, revisions
and / or restatements of the aforementioned documents.

 

1.5Contract Obligations: shall refers to all obligations of the Pledgee and the
Party C under the Transaction Documents and this Agreement.

 

1.6Guaranteed Debt: shall refers to all direct, indirect, derivative losses and
loss of predictable benefits suffered by the Pledgee due to any breach of
contract by the Pledgor and / or Party C under the transaction documents. The
basis for the amount of these losses includes but is not limited to the Pledgee
’s reasonable business plan and profit forecast, the service fees payable by
Party C under the Exclusive Business Cooperation Agreement, the breach of
compensation and related fees under the Transaction Documents.

 

1.7Event of Default: shall refer to any of the circumstances set forth in
Article 7 of this Agreement

 

1.8Notice of Default: shall refer to the notice issued by Pledgee in accordance
with this Agreement declaring an Event of Default.

 



2

 

 

2.The Pledge

 

2.1The pledger hereby agrees to pledge the Pledged Equity to the pledgee in
accordance with this Agreement as a guarantee for the performance of contractual
obligations and the repayment of secured debts. Party C hereby agrees that the
Pledgor shall pledge the Pledged Equity to the pledgee in accordance with the
provisions of this Agreement

 

2.2During the term of pledge, unless prohibited by applicable laws and
regulations, the Pledgee has the right to receive dividends or dividends from
the Pledged Equity. Without the prior written consent of the Pledgee, the
Pledger shall not receive dividends or dividends on the pledged shares.
Dividends or dividends received by the Pledgor due to the Pledged Equity shall
be deposited in the pledgee ’s designated account according to the pledgee ’s
requirements after deducting the personal income tax paid by the pledgee (1) due
to the obligation of the guarantee contract and the first payment of the
Guaranteed debt; or (2) within the scope not prohibited by PRC law, such
dividends and dividends are unconditionally presented to the Pledgee or the
person designated by the Pledgee in a manner permitted by PRC law

 

2.3With the prior written consent of the Pledgee, the Pledgor may increase
capital to Party C. The Pledgee’s increased capital in the company, and the
increased capital contribution in the company’s registered capital also belongs
to the Pledged Equity, the Parties should sign a further pledge agreement for
this, and pledge registration for the increased investment.

 

2.4If Party C is disbanded or liquidated in accordance with the mandatory
provisions of PRC law, and after Party C completes the dissolution or
liquidation procedures according to law, any benefits allocated by the Pledgor
from Party C according to law shall be deposited in accordance with the pledgee
’s requirements (1) supervised by the Pledgee, and used to guarantee Contract
Obligations and first pay off the secured debt; (2) to the extent not prohibited
by PRC law, unconditionally gifted to the Pledgee or person designated by the
Pledgee in a manner permitted by PRC law.

 

3.Term of Pledge

 

3.1The Pledge shall become effective on such date when the pledge of the Equity
Interest contemplated herein has been registered’ with relevant administration
for industry and commerce (the “AIC”). The Pledge shall be continuously valid
until all payments due under the Business Cooperation Agreement have been
fulfilled by Party C. Pledgor and Party C shall (1) register the Pledge in the
shareholders’ register of Party C within 3 business days following the execution
of this Agreement, and (2) submit an application to the AIC for the registration
of the Pledge of the Equity Interest contemplated herein within 30 business days
following the execution of this Agreement. The parties covenant that for the
purpose of registration of the Pledge, the parties hereto and all other
shareholders of Party C shall submit to the AIC this Agreement or an equity
interest pledge contract in the form required by the AIC at the location of
Party C which shall truly reflect the information of the Pledge hereunder (the
“AIC Pledge Contract”).  For matters not specified in the AIC Pledge Contract,
the parties shall be bound by the provisions of this Agreement. Pledgor and
Party C shall submit all necessary documents and complete all necessary
procedures, as required by the PRC laws and regulations and the relevant AIC, to
ensure that the Pledge of the Equity Interest shall be registered with the AIC
as soon as possible after filing

 



3

 

 

3.2During the Term of Pledge, in the event Pledgor and / or Party C fails to pay
the exclusive consulting or service fees in accordance with the Business
Cooperation Agreement, Pledgee shall have the right, but not the obligation, to
dispose of the Pledge in accordance with the provisions of this Agreement

 

4.Custody of Records for Equity Interest subject to Pledge

 

During the Term of Pledge set forth in this Agreement, Pledgor shall deliver to
Pledgee’s custody the capital contribution certificate for the Equity Interest
and the shareholders’ register containing the Pledge within three(3) days from
the execution of this Agreement. Pledgee shall have custody of such items during
the entire Term of Pledge set forth in this Agreement.

 

5.Representations and Warranties of Pledgor and Party C

 

The Pledgor and Party C hereby jointly and separately state and guarantee the
following to Party A on the date of signing of this Agreement as follows

 

5.1Pledgor is the sole legal and beneficial owner of the Equity Interest.
Pledgee shall have the right to dispose of and transfer the Equity Interest in
accordance with the provisions set forth in this Agreement.

 

5.2Both the Pledgor and Party C shall hnve all the powers, capabilities and
authorizations to sign and deliver this Agreement and perform their obligations
under this Agreement. Once this Agreement is signed, it constitutes a legal,
effective and binding obligation for the pledgee and party C, and can be
enforced according to its terms.

 

5.3Except for the Pledge, Pledgor has not placed any security interest or other
encumbrance on the Equity Interest.

 

5.4Pledgor and Party C have obtained the consent and approval of the government
department and third party for the signing, delivery and performance of this
Agreement (if required).

 

5.5The signing, delivery and performance of this Agreement shall not: (i) lead
to violation of any relevant PRC laws; (ii) conflict with Party C’s articles of
association or other organizational documents; (iii) cause violation of whether
it is a party or binding on it Any contract or document that constitutes a
force, or constitutes a breach of contract under any contract or document that
is a party or binding on it; (iv) resulting in a violation of any license or
approved grant to any party and / or continued validity Any conditions of; or
(v) cause any license or approval issued to any party to be suspended or revoked
or conditional

 



4

 

 

6.Covenants and Further Agreements of Pledgor Party C

 

6.1Pledgor and Party C shall jointly and separately covenants to the Pledgee,
Pledgor and Party C shall:

 

6.1.1not transfer the Equity Interest, place or permit the existence of any
security interest or other encumbrance on the Equity Interest, without the prior
written consent of Pledgee, except for the performance of the Transaction
Document.

 

6.1.2comply with the provisions of all laws and regulations applicable to the
pledge of rights, and within five(5) days of receipt of any notice, order or
recommendation issued or prepared by relevant competent authorities regarding
the Pledge, shall present the aforementioned notice, order or recommendation to
Pledgee, and shall comply with the aforementioned notice, order or
recommendation or submit objections and representations with respect to the
aforementioned matters upon Pledgee’s reasonable request or upon consent of
Pledgee

 

6.1.3promptly notify Pledgee of any event or notice received by Pledgor or Party
C that may have an impact on Pledgee’s rights to the Equity Interest or any
portion thereof, as well as any event or notice received by Pledgor or Party C
that may have an impact on any guarantees and other obligations of Pledgor
arising out of this Agreement

 

6.1.4Party C shall complete the registration procedures for extending the
operating period within three (3) months before the expiration of its operating
period, so that the validity of this Agreement can be sustained

 

6.2Pledgor agrees that the rights acquired by Pledgee in accordance with this
Agreement with respect to the Pledge shall not be interrupted or harmed by
Pledgor or any heirs or representatives of Pledgor or any other persons through
any legal proceedings

 

6.3To protect or perfect the Contract Obligations and Guaranteed Debt guarantees
of this Agreement, Pledgor hereby undertakes to execute in good faith and to
cause other parties who have an interest in the Pledge to execute all
certificates, agreements, deeds and/or covenants required by Pledgee. Pledgor
also undertakes to perform and to cause other parties who have an interest in
the Pledge to perform actions required by Pledgee, to facilitate the exercise by
Pledgee of its rights and authority granted thereto by this Agreement, and to
enter into all relevant documents regarding ownership of Equity Interest with
Pledgee or designee(s) of Pledgee (natural persons/legal persons). Pledgor
undertakes to provide Pledgee within a reasonable time with all notices, orders
and decisions regarding the Pledge that are required by Pledgee.

 



5

 

 

6.4Pledgor hereby undertakes to comply with and perform all guarantees,
promises, agreements, representations and conditions under this Agreement. In
the event of failure or partial performance of its guarantees, promises,
agreements, representations and conditions, Pledgor shall indemnify Pledgee for
all losses resulting therefrom

 

7.Event of Breach

 

7.1The following circumstances shall be deemed Event of Default:

 

7.1.1Pledgor has committed a material breach of any provisions of Transaction
Documents and / or this Agreement;

 

7.1.2Party C has committed a material breach of any provisions of Transaction
Documents and / or this Agreement.

 

7.2Upon notice or discovery of the occurrence of any circumstances or event that
may lead to the aforementioned circumstances described in Section 7.1, Pledgor
shall immediately notify Pledgee in writing accordingly

 

7.3Unless an Event of Default set forth in this Section 7.1 has been
successfully resolved to Pledgee’s satisfaction within twenty (20) days after
the Pledgee delivers a notice to the Pledgor requesting ratification of such
Event of Default, Pledgee may issue a Notice of Default to Pledgor in writing at
any time thereafter, demanding the Pledgor to immediately dispose of the Pledge
in accordance with the provisions of Article 8 of this Agreement.

 

7.4If Pledgor or Party C substantially violates any agreement under this
Agreement, or fails to perform, incompletely performs or delays the performance
of any of the obligations under this Agreement, it constitutes a breach by the
Pledgor or Party C under this Agreement (as the case may be).

 

7.5Unless otherwise provided by law, the Pledgor or Party C shall not
unilaterally terminate or terminate this Agreement under any circumstances.

 

8.Exercise of Pledge

 

8.1Pledgee may issue a Notice of Default to Pledgor when exercising the Pledge.

 

8.2Subject to the provisions of Section 7.3, Pledgee may exercise the right to
enforce the Pledge at the same time or at any time after the issuance of the
Notice of Default in accordance with Section 7.2.

 

8.3After issuing the notice of breach of contract in accordance with Article
8.1, the Pledgee shall have the right to exercise all the rights of remedy for
breach of contract in accordance with PRC laws, Transaction Documents and the
terms of this Agreement, including but not limited to the discounted price of
the pledged equity or the price obtained by auction or sale of the Pledged
Equity to receive priority Pay.

 



6

 

 

8.4The Pledgee shall give priority to the payment of taxes and fees due to the
disposal of the Pledged Equity, and perform the Contract Obligations and repay
the Guaranteed Debts to the pledgee. If there is a balance after deducting the
above amount, the Pledgee shall return the balance to the Pledgee or other
persons who have rights to the amount according to the relevant laws or
regulations, or withdraw to the notary office where the Pledgor is located, and
any expenses arising therefrom should be fully borne by the Pledgor; to the
extent not prohibited by PRC law, the Pledgor shall unconditionally donate the
above funds to the Pledgee or the person designated by the Pledgee in a manner
permitted by PRC law.

 

8.5The Pledgee shall have the right to exercise any relief for breach of
contract simultaneously or successively. Under this Agreement, the Pledgee is
not required to exercise other remedies for breach of contract before exercising
the right of priority compensation from discount, auction or sale of Pledged
Equity.

 

8.6The Pledgee shall have the right to appoint its lawyer or other agent to
exercise its pledge in writing, and the Pledgor or Party C shall not raise any
objection.

 

8.7When Pledgee disposes of the Pledge in accordance with this Agreement,
Pledgor and Party C shall provide necessary assistance to enable Pledgee to
enforce the Pledge in accordance with this Agreement

 

9.Assignment

 

9.1Without Pledgee’s prior written consent, Pledgor and Party C shall not have
the right to assign or delegate its rights and obligations under this Agreement

 

9.2This Agreement shall be binding on Pledgor and its successors and permitted
assigns, and shall be valid with respect to Pledgee and each of its successors
and assigns.

 

9.3At any time, Pledgee may assign any and all of its rights and obligations
under the Transaction Document and this Agreement to its designee(s), in which
case the assigns shall have the rights and obligations of Pledgee under this
Transaction Document and Agreement, as if it were the original party to these
Agreements.

 

9.4In the event of a change in Pledgee due to an assignment, Pledgor and / or
Party C shall, at the request of Pledgee, execute a new pledge agreement with
the new pledgee on the same terms and conditions as this Agreement, and register
the same with the relevant AIC

 



7

 

 

9.5Pledgor and / or Party C shall strictly abide by the provisions of this
Agreement and other contracts jointly or separately executed by the Parties
hereto or any of them, including the Transaction Document, perform the
obligations hereunder and thereunder, and refrain from any action/omission that
may affect the effectiveness and enforceability thereof. Any remaining rights of
Pledgor with respect to the Equity Interest pledged hereunder shall not be
exercised by Pledgor except in accordance with the written instructions of
Pledgee.

 

10.Termination

 

10.1Upon the Pledgor and Party C have fully and completely fulfilled all
Contract Obligation and paid off all the Guaranteed Debts, the Pledgee shall, in
accordance with the request of the Pledgor, release the pledge of the Pledged
Equity under this Agreement as soon as reasonably practicable, and cooperates
with the Pledgor to cancel the registration of the equity pledge of Party C with
the AIC.

 

10.2The provisions of Articles 7, 12, 13 of this Agreement and this Article
shall continue to be effective after the termination of this Agreement

 

11.Handling Fees and Other Expenses

 

All fees and out of pocket expenses relating to this Agreement, including but
not limited to legal costs, costs of production, stamp tax and any other taxes
and fees, shall be borne by Party C. If the applicable law requires the Pledgee
to bear certain related taxes and expenses, the Pledgor shall prompt Party C to
fully repay the taxes and expenses paid by the pledgee.

 

12.Confidentiality

 

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason

 



8

 

 

13.Governing Law and Resolution of Disputes

 

13.1The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China

 

13.2In the event of any dispute with respect to the construction and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party’s request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the China International Economic and Trade Arbitration Commission for
arbitration, in accordance with its Arbitration Rules. The arbitration shall be
conducted in Beijing, and the language used in arbitration shall be PRC. The
arbitration award shall be final and binding on all Parties.

 

13.3Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

14.Notices

 

14.1All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, postage prepaid, by a commercial courier service or by facsimile
transmission to the address of such party set forth below. A confirmation copy
of each notice shall also be sent by E-mail. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:

 

14.1.1Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of delivery
or refusal at the address specified for notices.

 

14.1.2Notices given by facsimile transmission shall be deemed effectively given
on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission)

 

14.2Any Party may at any time change its address for notices by a notice
delivered to the other Parties in accordance with the terms hereof.

 

15.Severability

 

In the event that one or several of the provisions of this Contract are found to
be invalid, illegal or unenforceable in any aspect in accordance with any laws
or regulations, the validity, legality or enforceability of the remaining
provisions of this Contract shall not be affected or compromised in any respect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions

 

16.Effectiveness.

 

16.1This Agreement shall take effect on the date the parties sign. Any
amendments, changes and supplements to this Agreement shall be in writing and
shall become effective upon completion of the governmental filing procedures (if
applicable) after the affixation of the signatures or seals of the Parties.

 

16.2This Agreement is written in Chinese in four copies. Each copy of this
Agreement shall have equal validity.

 

(The following blank is left intentionally)

 



9

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Equity Interest Pledge Agreement as of the date first above
written.

 

Party A: Sixiang Wuxian (Beijing) Technology Co., Ltd. (Seal)

 

By:     Name:      Title:    

 

10

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Equity Interest Pledge Agreement as of the date first above written

 

Party B-1:  Xiaoke Yin         By: /s/ Xiaoke Yin  

 



11

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Equity Interest Pledge Agreement as of the date first above written

 

Party B-2: Beijing Junwei Technology Co., Ltd. (Seal)

 

By:     Name:      Title:    

 



12

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Equity Interest Pledge Agreement as of the date first above written

 

Party B-2: Zhihui Qiyuan (Beijing) Technology Co., Ltd. (Seal)

 

By:     Name:      Title:    

 

 

13



 

 